Order affirmed, *831■with ten dollars costs and disbursements, upon the ground that the recollection of the trial justice is controlling; but we do not indorse the Special Term’s criticism of the appellant’s counsel or his associate. The appellant had an effective remedy under section 295 of the Judiciary Law, which compels the stenographer to take complete stenographic notes, when the trial is by jury, of each and every remark or comment of the presiding judge during the trial, when requested so to do by either party. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.